DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and remarks filed on 9/9/2021 have been entered.  In the amendment, claims 10, 21, and 23 have been amended. 
The objections to claims 10 and 21 have been withdrawn. 
The rejection of claims 21 and 23 under 35 U.S.C. 112(b) has been withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 9-12, filed 9/9/2021, with respect to the rejection(s) of claim(s) 21 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive in view of Applicant’s amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s introduction of new matter in the amendment of claim 21. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites the limitation “comparing a time period of the coding disc …” (line 23).  Nothing in the specification discusses the coding disc having a time period, nor is there any discussion of “a time period of the coding disc.”  Therefore, “comparing a time period of the coding disc” is new matter lacking written description support in the specification.
Claim 23 depends from claim 21 and thus likewise fails to satisfy the written description requirement. 

Allowable Subject Matter
Claims 1, 2, 7, 9-16, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a coding disc having a first surface and a second surface opposite to the first surface, comprising: a first region in which a plurality of apertures/slots are located; and a second region having no aperture/slots, wherein the plurality of apertures/slots include: a plurality of first apertures/slots penetrating the coding disc from the first surface of the coding disc to the second surface of the coding disc, wherein each of the plurality of first apertures/slots has a first width, and the plurality of first apertures/slots are equally spaced; and a second aperture/slot penetrating the coding disc from the first surface of the coding disc to the second surface of the coding disc, the second aperture/slot having a second width, wherein the second width of the second aperture/slot is different from the first width of the plurality of first apertures/slots; and wherein an arc length of the second region is greater than an arc length between any two adjacent apertures/slots of the plurality of first apertures/slots in the first region. 
Independent claim 10 recites an encoder, comprising: a light emitter having a light emitting region; an optical sensor having an optical sensing region facing the light emitting region; and an opaque plate disposed between the light emitting region and the optical sensing region, the opaque plate comprising: a first region in which a plurality of apertures/slots are located; and a second region having no aperture/slots, wherein the plurality of apertures/slots include: a plurality of first apertures/slots penetrating the opaque plate, wherein each of the plurality of first apertures/slots has a first width, and the plurality of first apertures/slots are equally spaced; a second aperture/slot penetrating the opaque plate, the second aperture/slot having a second width, wherein the second width of the second aperture/slot is different from the first width of the plurality of first apertures/slots; wherein an arc length of the second region is greater than an arc length between any two adjacent apertures/slots of the plurality of first apertures/slots in the first region. 
The claimed limitations as recited in combination in independent claim 1, in particular “wherein each of the plurality of first apertures/slots has a first width, and the plurality of first apertures/slots are equally spaced; and a second aperture/slot penetrating the coding disc from the first surface of the coding disc to the second surface of the coding disc, the second aperture/slot having a second width, wherein the second width of the second aperture/slot is different from the first width of the plurality of first apertures/slots; and wherein an arc length of the second region is greater than an arc length between any two adjacent apertures/slots of the plurality of first apertures/slots in the first region” and as recited in combination in independent claim 10, in particular “wherein each of the plurality of first apertures/slots has a first width, and the plurality of first apertures/slots are equally spaced; a second aperture/slot penetrating the opaque plate, the second aperture/slot having a second width, wherein the second width of the second aperture/slot is different from the first width of the plurality of first apertures/slots; wherein an arc length of the second region is greater than an arc length between any two adjacent apertures/slots of the plurality of first apertures/slots in the first region” are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, An et al. (US 2011/0210238), teaches 
a coding disc having a first surface and a second surface opposite to the first surface, comprising: a first region in which a plurality of apertures/slots are located; and a second region having no aperture/slots, wherein the plurality of apertures/slots include: a first aperture/slot penetrating the coding disc from the first surface of the coding disc to the second surface of the coding disc, the first aperture/slot having a first width; and a second aperture/slot penetrating the coding disc from the first surface of the coding disc to the second surface of the coding disc, the second aperture/slot having a second width, wherein the second width of the second aperture/slot is different from the first width of the first aperture/slot; and wherein an arc length of the second region is greater than an arc length between any two adjacent aperture/slots of the plurality of apertures/slots in the first region 
and 
an encoder, comprising: a light emitter having a light emitting region; an optical sensor having an optical sensing region facing the light emitting region; and an opaque plate disposed between the light emitting region and the optical sensing region, the opaque plate comprising: a first region in which a plurality of apertures/slots are located; and a second region having no aperture/slots, wherein the plurality of apertures/slots include: a first aperture/slot penetrating the opaque plate, the first aperture/slot having a first width; a second aperture/slot penetrating the opaque plate, the second aperture/slot having a second width, wherein the second width of the second aperture/slot is different from the first width of the first aperture/slot; wherein an arc length of the second region is greater than an arc length between any two adjacent aperture/slots of the plurality of apertures/slots in the first region. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, in particular “wherein each of the plurality of first apertures/slots has a first width, and the plurality of first apertures/slots are equally spaced; and a second aperture/slot penetrating the coding disc from the first surface of the coding disc to the second surface of the coding disc, the second aperture/slot having a second width, wherein the second width of the second aperture/slot is different from the first width of the plurality of first apertures/slots; and wherein an arc length of the second region is greater than an arc length between any two adjacent apertures/slots of the plurality of first apertures/slots in the first region” and as recited in combination in independent claim 10, in particular “wherein each of the plurality of first apertures/slots has a first width, and the plurality of first apertures/slots are equally spaced; a second aperture/slot penetrating the opaque plate, the second aperture/slot having a second width, wherein the second width of the second aperture/slot is different from the first width of the plurality of first apertures/slots; wherein an arc length of the second region is greater than an arc length between any two adjacent apertures/slots of the plurality of first apertures/slots in the first region”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645